Citation Nr: 0331092	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-18 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement to service connection for Hepatitis C.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to June 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating action of the RO that 
denied service connection for Hepatitis C.  A notice of 
disagreement (NOD) was received in July 2001, and a 
statement of the case (SOC) was issued in August 2002.  A 
substantive appeal was received from the veteran in October 
2002.

REMAND

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of 
the VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its 
duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the issue currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the Department to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The RO's notice to the veteran must explain that the 
veteran has a full one-year period for response.  See 
38 C.F.R. § 5103; Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs (Secretary), No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  After 
providing the appropriate notice to the veteran, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  

The development actions identified herein are consistent 
with the duties imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure that the 
VCAA has fully been complied with.  Hence, in addition to 
the actions requested above, the RO should also undertake 
any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on 
appeal.  The supplemental statement of the case that 
explains the bases for the RO's determinations must include 
citation to the pertinent legal authority implementing the 
VCAA-i.e., 38 C.F.R. §§  3.102 and 3.159 (2003)-not cited to 
in the August 2002 SOC or the November SSOC.  

Accordingly, this matter is hereby REMANDED to the RO for 
the following actions:

1.  The RO should furnish to the veteran a 
letter providing notification of the VCAA, 
and the duties to notify and assist 
imposed thereby, specifically as regards 
the claim currently on appeal.  The letter 
should include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to the 
veteran's claim.

To ensure that the duty to notify the 
veteran of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
veteran provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information, and, if necessary, 
authorization, is provided.  The RO's 
letter should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159 (2003).  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC (to 
include citation to 38 C.F.R. §§ 3.102 
and 3.159 (2003), and clear reasons and 
bases for the RO's determinations) and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

